Citation Nr: 1514507	
Decision Date: 04/03/15    Archive Date: 04/09/15

DOCKET NO.  13-14 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a mood disorder.  

3.  Entitlement to service connection for a sleep disorder, to include as secondary to nonservice-connected PTSD and mood disorder.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran had active service from June 2000 to January 2009.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in September 2012 (PTSD and mood disorder) and April 2013 (sleep disorder) by Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In June 2014, the Veteran provided testimony at a hearing conducted at the RO by the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  See Virtual VA."

The Board notes that, in addition to the paper claims file, the Veteran also has paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files.  The documents in Virtual VA and VBMS include some not found in the paper claims folder, including the June 2014 hearing transcript and several VA outpatient treatment records.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.








REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claims  Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.

The Veteran alleges that he experiences PTSD as a result of his active duty service while serving aboard the USS Theodore Roosevelt.  As part of a VA Form 21-0781, he recounted a traumatic in-service experience in March 2003 where, while walking through a ship corridor, he stepped in something sticky.  He found a black man lying in a puddle of blood.  He added that at that time he noticed Lieutenant bars on the uniform of the dead sailor.  He observed that the man had a huge gash on his head, and that he was unresponsive and that his eyes were open.  Security personnel instructed him to "get lost."  At his hearing, he informed the undersigned that this traumatic event occurred not in 2003, but in December 2002.  

Efforts to confirm the Veteran's alleged stressor shows that the Joint Services Records Research Center (JSRRC) in January 2013 found that review of the 2003 command history and January to March 2003 deck logs for the USS Theodore Roosevelt did not reveal a death of an officer onboard during this time period.  It was added, however, that the death of an ensign, on December 5, 2002, by means of a self-inflicted gunshot wound, onboard the USS Theodore Roosevelt was verified.  Personnel records place the Veteran on this ship at the time of the December 2002 death.  The stressor is conceded.  

Although the Board has conceded the Veteran's in-service stressor, the medical evidence of record is insufficient to adjudicate the PTSD claim at this time.  The Veteran was afforded a VA initial PTSD examination in August 2012.  In the course of this examination the Veteran informed the examiner that, while aboard the USS Theodore Roosevelt, he stepped in something sticky and witnessed a Lieutenant laying on the floor with a big gash in his head.  Security shortly thereafter instructed him to leave the area.  The Veteran also informed the examiner he witnessed an accident where a sailor was crushed when a load became unsecured and the sailor lost his leg.  Also reported by the Veteran was post-service contractor work in Iraq, where he came under mortar fire frequently, and that some members of his group (not himself) were kidnapped and later recovered.  While in Iraq the Veteran was noted to have been in life-threatening and dangerous situations.  The Veteran was noted to have been in receipt of VA mental health treatment since about October 2011.  The examiner, in pertinent part, diagnosed PTSD and mood disorder.  The examiner opined that the PTSD was less likely as not related to the Veteran's active military service in the Navy and "situations" aboard the USS Theodore Roosevelt.  It was rather found to be as likely as not that the PTSD was associated with the Veteran's post-military work as a contractor [in Iraq] between late 2009 and 2010.  As part of the supplied rationale, the examiner commented that while in the military the Veteran did not deal with or witness dead or injured (except during the time he witnessed the above-described crush injury to another sailor.  

The December 2012 VA medical opinion obtained is inadequate because, while the medical examiner provided nexus opinions as to the question of whether the Veteran's PTSD was related to his military service, the examiner, as part of the supplied opinion rationale, did not address the now conceded 2002 stressor, where the Veteran walked in the blood of a dead sailor.  The examiner at that time also was not aware that this stressor had been conceded.  As such, an addendum opinion should be sought as to this issue.  

Concerning the claim in which the Veteran seeks service connection for a mood disorder, the December 2012 examining psychiatrist opined that it was less likely than not that the Veteran's diagnosed mood disorder was related to his history of witnessing a deceased officer while aboard ship.  The examiner, rather, opined that the mood disorder was as likely than not due to the Veteran's post-military work as a contractor in Iraq.  Rationale for this opinion was not supplied.  An addendum should therefore be sought concerning this claim.  




If the VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

At his June 2014 hearing, the Veteran testified that following three attempted suicides, he was admitted into the University of Colorado hospital in October 2013.  He added the treatment was referenced as an alcohol-related so he would not lose his security clearance with his employer.  These records have not been associated with the evidentiary record.  The outstanding private medical records from the hospital at the University of Colorado may contain information critical to the matters at hand, and VA regulations require VA to assist in obtaining such records.  38 C.F.R. § 3.159(c)(1) (2014).  This is particularly so as they seem to relate to psychiatric-based treatment.  

Concerning the claim in which the Veteran seeks service connection for a sleep disorder, to include secondary to his PTSD and mood disorder, which at this juncture are not service connected, his service treatment records shows that in November 2008, during his active service, he was found to have problems associated with insomnia.  He underwent a sleep study, also in November 2008.  The report shows that he had slightly reduced sleep efficiency due to a few prolonged awakenings.  The indications for the study were noted to be observed apnea, unrefreshed sleep, impaired concentration, chocking, and gasping during sleep.  A December 2008 follow up report, from the Whidley Island Sleep Center, shows that primary snoring and periodic leg movement without symptoms of restless leg syndrome were diagnosed.  The November 2008 sleep study was noted not to have revealed significant breathing problems.  

As part of the above-referenced August 2012 initial PTSD examination report, the examiner, in diagnosing sleep disorder associated with another mental disorder (PTSD and mood disorder), opined that it was as likely as not that the sleep disorder was associated with his witnessing an officer with a large gash on his head who later died.  The examiner added that after this event the Veteran reported having sleep problems, including bad dreams, related to this event.  The Board notes that the in-service sleep study occurred in 2008, the in-service stressful event happened in 2002.  

The Veteran was afforded a VA sleep apnea examination in January 2014.  He reported a long history of snoring and apneas.  He also complained of daytime fatigue.  A December 2013 sleep test was noted to have revealed mild sleep apnea.  CPAP was not recommended.  The examiner also referenced the November 2008 in-service sleep study which noted snoring, but no sleep apnea.  Persistent daytime hypersomnolence was noted to be a current symptom of sleep apnea.  The examiner opined that the Veteran's claimed sleep disorder was less likely than not incurred in or caused by an in-service injury, event or illness.  The examiner observed that the in-service study showed no evidence of sleep apnea, and the study in 2013, while demonstrating mild sleep apnea, was essentially due to weight gain.  The examiner did not related the 2013 sleep apnea to a service-connected disability.

To this, the Board notes that at his June 2014 hearing that he was scheduled to receive a CPAP machine.  He mentioned he had recently, in April, undergone a sleep study at National Jewish hospital.  These records are not on file.  Like the records being sought in conjunction with this examination from the University of Colorado hospital, these should also be sought.  38 C.F.R. § 3.159(c)(1) (2014).

As part of his May 2013 notice of disagreement concerning his sleep disorder claim, the Veteran alleged that his sleep disorder was "secondary" to his PTSD and mood disorder.  While aware that service connection for either PTSD or mood disorder is not now in effect, development concerning these matters is here being undertaken.  While the Veteran is competent to report symptoms of the disability, he is not competent to provide a medical diagnosis and medical nexus opinion.  See Barr.  In conjunction with this remand, a medical opinion concerning this matter should be sought.





Accordingly, the case is REMANDED for the following action:

1.  The AOJ should attempt to obtain copies of all treatment records associated with the Veteran from the University of Colorado hospital and National Jewish hospital.  To assist in acquiring these private medical records the Veteran should be provided copies of VA Form 21-4142 (Authorization and Consent to Release Information).  Efforts to obtain the private records should only end if they do not exist or further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(1).  If the records are unavailable, the Veteran should be advised of such unavailability, and the claims file must be properly documented as to the unavailability of these records.

2.  After any additional records are associated with the paper claims file and/or scanned into the Veteran's electronic claims file, the AOJ should thereafter forward the claim folder to the VA psychologist who completed the December 2012 VA initial PTSD examination.  If the psychologist finds that a contemporaneous examination would be beneficial, such should be scheduled.  If the psychologist is not available, the claims file should be made available to and reviewed by a different suitably-credentialed examiner.  Again, if this examiner finds that a contemporaneous examination would be beneficial, one should be scheduled.

After reviewing the claim folder, to include this remand, and all medical records included within the paper claims folder, Virtual VA and VBMS, by means of an addendum report, the examiner must address the following:

All pertinent symptomatology and findings must be reported in detail.  All indicated tests and studies must be performed.  A complete explanation for any opinion expressed must be included in the examination report.  If an opinion cannot be provided without resort to speculation, the examiner must provide supporting explanation for that statement.  It is imperative that the examiner offer a detailed analysis for all conclusions and opinions reached supported by specific references to the Veteran's claims file, including the in-service and post-service medical records, and the Veteran's statements of record.

Regarding the diagnosed mood disorder, the examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that it -- and any other currently diagnosed psychiatric disability -- is related to active service.  The examiner must also address the Veteran's lay statements of ongoing psychiatric symptoms as well as the clinical records showing such treatment since service discharge.

Regarding the claim for PTSD, the examiner must express an opinion as to whether the Veteran meets the criteria for PTSD contained in DSM-V.  If the examiner finds that the Veteran does not meet the criteria, then any medical records that provide a diagnosis of PTSD -- if applicable -- must expressly be commented on.  The examiner must provide an opinion as to whether PTSD -- if diagnosed -- can be related to the Veteran's conceded stressor.  This being witnessing the dead body of a sailor who killed himself by means of a self-inflicted gunshot wound to his head.  

3.  The AOJ should schedule the Veteran for an appropriate VA examination to determine whether any current sleep disorder, to include sleep apnea, was caused by military service.  The claims file must be made available to the examiner for review in connection with the examination.

Based on the examination and review of the record, the examiner must answer the following questions:

(a)  Is it at least as likely as not (50 percent or more probability) that any currently diagnosed sleep disorder began during active service OR is causally linked to any incident of active duty?

(b)  Is it at least as likely as not (50 percent or higher degree of probability) that any current sleep disorder was caused by any diagnosed psychiatric disorder, to include PTSD and mood disorder?  

(c)  Is it at least as likely as not (50 percent or higher degree of probability) that any current sleep disorder was aggravated by a diagnosed psychiatric disorder, to include PTSD and mood disorder? 

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of sleep disorder present (i.e., a baseline) before the onset of the aggravation. 

A clear rationale for all supplied opinions must be provided.

4.  The Veteran is hereby notified that it is his responsibility to report for any scheduled VA examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).

5.  The AOJ must review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, corrective procedures should be implemented.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the AOJ should readjudicate the three instant claims of entitlement to service connection.  If the claims in any respect remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.




The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




